Citation Nr: 1539983	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  13-36 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for residuals of stress fractures of the right heel and right tarsal bone.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from March 2005 to May 2005 and from July 2010 to November 2010.  He also served in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the case was subsequently returned to the RO in Milwaukee, Wisconsin.

The record before the Board consists of electronic files within Virtual VA and the Veterans Benefits Management System.


REMAND

The Veteran contends that he has residuals of stress fractures of the right heel and right tarsal bone sustained in service.  He asserts that he has experienced right foot symptomatology since the injuries were sustained.  In this regard, an August 2010 bone scan conducted during active service showed findings of mild stress-related change in the tarsal bones of both feet and in the posterior right calcaneus.  Post-service private medical records reflect X-ray findings of a calcaneal spur formation of the right foot in March 2013.

The Veteran underwent VA examinations of his right foot in February 2011 and June 2015.  The February 2011 determined that the Veteran had developed stress fractures of the ankles and feet that were significantly improved, but failed to identify when they developed or to offer an opinion as to their etiology.  The June 2015 examiner noted the Veteran's in-service condition of heel stress injuries and determined that the disorder had resolved, making it unlikely that the Veteran's current heel pain is related to his in-service heel pain/stress injury.  However, the June 2015 examiner did not provide any rationale for this opinion or identify the evidence of record that supports this determination.  Thus, neither the February 2011 nor the June 2015 VA examination report contains an etiological opinion that is supported by sufficient rationale, thereby making the examination reports inadequate for adjudication purposes.     

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given the deficiencies with the February 2011 and June 2015 VA examination reports, the Veteran must be afforded a new examination to determine if he has any residuals of stress fractures of the right heel and right tarsal bone.

Finally, the Board notes that the originating agency has not considered the June 2015 VA examination report in its most recent adjudication of the claim.  Neither the Veteran nor his representative has waived the Veteran's right to have this evidence considered by the originating agency.  Therefore, the RO or the Appeals Management Center (AMC) must consider the June 2015 VA examination report, as well as all other newly obtained evidence, in its adjudication of the claim.

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim.

2.  After completion of all record development, the Veteran must be afforded a VA examination by a physician with sufficient expertise to determine the nature and all residuals of stress fractures of the right heel and right tarsal bone that have been present during the period of the claim.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated tests or studies should be completed.

With respect to any abnormalities of the right heel and right tarsal bone present during the period of the claim, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the abnormality is related to in-service stress fractures. 

The examiner must consider the Veteran's report of experiencing right foot symptomatology since service and assume that the Veteran is a reliable historian for purposes of providing the requested opinion.  

In providing the requested opinion, the examiner must consider and reconcile any conflicting medical evidence and opinions of record.

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she must explain why.

3.  Undertake any other indicated development.

4.  Thereafter, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and an appropriate opportunity to respond.
  
By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




